Order entered February 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00765-CV

                   IN RE PLAINS CAPITAL BANK, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-07601

                                     ORDER
                 Before Justices Pedersen, III, Carlyle, and Garcia

      Before the Court is real parties in interest’s February 3, 2021 unopposed

motion to seal their response to the petition for writ of mandamus. We DENY the

motion. Real parties may review their response and modify it to protect sensitive

data pursuant to Texas Rule of Appellate Procedure 9.9, and refile their response in

paper form by February 10, 2021. We DIRECT the Clerk of the Court not to

upload the filing onto the Court’s website.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE